        Case 3:19-cv-04362-JCS Document 10 Filed 10/30/19 Page 1 of 2



 1   MARWAN R. DAHER
     mdaher@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9

10    CASSANDRA RYAN,                                 Case No. 3:19-cv-04362-JCS
11                        Plaintiff,                  NOTICE OF VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE
12            v.
13
      WESTERN DENTAL SERVICES, INC.,
14
                          Defendant.
15

16

17                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
18

19           NOW COMES Plaintiff CASSANDRA RYAN (“Plaintiff”), by and through her attorneys,

20   SULAIMAN LAW GROUP, LTD., and, in support of her Notice of Voluntary Dismissal without

21   Prejudice, state as follows:
22
             Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby
23
     voluntarily dismisses her claims against WESTERN DENTAL SERVICES, INC., without prejudice,
24
     with leave to reinstate within 45 days. After 45 days, the dismissal shall become with prejudice, with
25
     each party to bear its own costs and attorney fees.
26

27

28
                                                           1
       Case 3:19-cv-04362-JCS Document 10 Filed 10/30/19 Page 2 of 2



 1   Dated: October 30, 2019                   Respectfully Submitted,

 2                                             CASSANDRA RYAN
 3                                             /s/ Marwan R. Daher
                                               Marwan R. Daher
 4                                             Admitted Pro Hac Vice
                                               Sulaiman Law Group, Ltd.
 5                                             2500 S. Highland Ave., Ste. 200
                                               Lombard, Illinois 60148
 6                                             Phone: (630) 575-8181
                                               mdaher@sulaimanlaw.com
 7                                             Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
